Citation Nr: 1129078	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  10-27 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhodes Island, which, in relevant part, denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he has a psychiatric condition that resulted from multiple traumatic experiences during his active service.  Specifically, he has contended that while stationed in Germany, he was shot at by two East German soldiers near the border between East Germany and West Germany.  He has additionally contended that he was required to act as a war casualty for training purposes.  During the training, he was placed in a straight jacket against his will, strapped to a litter, and then strapped to the side of a helicopter and transported to a field hospital.  He contended that this experience terrified him and that he was hysterical when they tried to remove the straight jacket.  He alleged that he had to be sedated and then placed under observation as a result of this incident.  Finally, he alleged that he fell asleep while driving a jeep and that he drove off of the road.  Later, the driver of another jeep passed by and made a derogatory comment about the Veteran and then left him there.  The Veteran contended at his May 2011 hearing that he has had nightmares and panic attacks ever since these experiences took place.  

The Veteran's service treatment records are silent as to any diagnoses, complaint of, or treatment for any psychiatric disorder.  His separation examination, dated in May 1958, provides no indication that the Veteran had suffered from any psychiatric condition during service.  However, on separation from service he reported that he was involved in an auto accident in Germany in March 1957.   Review of the claims folder shows that the Veteran was reportedly treated from injuries associated with this accident at the Bindlach Infirmary in Germany from March 23 to April 4, 1957.  However, records of this treatment are not associated with the claims folder.  On remand, the RO/AMC should make arrangements to obtain the Veteran's complete service treatment records dated from 1956 to 1958, as well as any treatment records associated with his subsequent U.S. Air Force reserve service from 1958 to 1962.

The Board also observes that the Veteran has alleged a continuity of symptomatology since service.  A review of the claims file reveals that he has received fairly regular mental health treatment at the Providence VA Medical Center (VAMC), since at least May 2009.  The Veteran has regularly been diagnosed with anxiety and depression.  The Veteran's anxiety has been noted to have features of posttraumatic stress disorder (PTSD).  Moreover, in a September 2008 primary care follow-up visit, the VA physician noted that the Veteran complained of new symptoms, possibly due to PTSD.  The record does not contain a PTSD diagnoses.  

On this record, it is unclear whether the Veteran has an acquired psychiatric disorder that may be related to his active service.  Therefore, the Board finds that the Veteran should be afforded a VA examination so as to determine the nature and etiology of any current psychiatric disorder(s).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Furthermore, the Veteran indicated in his May 2011 hearing that he had been receiving VA treatment since 1995, including treatment from the VA Health Care System in West Palm Beach, Florida, and the VAMC in Providence, Rhode Island.  Records dated prior to July 2007, however, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Finally, the Board notes that the Veteran submitted VA treatment records, dated from April 2011 to July 2011, after his appeal had been certified to the Board.  This evidence was not accompanied by a waiver of consideration by the AOJ.  See 38 C.F.R § 20.1304 (2010).  Therefore, remand for the issuance of a supplemental statement of the case is required.  See 38 C.F.R § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make arrangements to obtain a complete copy of the Veteran's service treatment records dated from June 1956 to June 1958, to include all clinical and hospitalization records and any records associated with his treatment for injuries sustained in an auto accident from March 23 to April 7, 1957 at the Bindlach Infirmary in Germany.  

A complete copy of all treatment records associated with the Veteran's U.S. Air Force Reserve service from 1958 to 1962 should also be obtained.  

If these records are not available, a negative reply is required.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Health Care Systems in West Palm Beach, Florida, and Providence, Rhode Island, dated from 1995 to 2007; and a complete copy of any recent VA treatment records pertaining to his mental health treatment from the Providence VAMC, dated since July 2011.  Any response received should be memorialized in the claims file.

3.  After completing the foregoing development, schedule the Veteran for a VA psychiatric examination.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examiner should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all of the Veteran's psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.

For each currently diagnosed psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (50% or greater probability) that any such disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the auto accident in March 1957, being shot at by East German soldiers, and being held in a straight jacket against his will during a training exercise.  

If the Veteran meets the DSM-IV criteria for PTSD, the examiner must determine whether the Veteran's PTSD can be related to stressors reported by the Veteran, to include the auto accident in March 1957, being shot at by East German soldiers, and being held in a straight jacket against his will during a training exercise.  

In providing any opinion, the examiner should acknowledge and discuss the significance, if any, of the Veteran's report of a continuity of symptomatology, including nightmares and panic attacks, since service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Review the claims file to ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case.  After they have had an adequate opportunity to respond, this claim should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

